Order, Supreme Court, New York County, entered May 12, 1980, modified, on the law, to strike Item No. 5 in defendants-respondents’ demand for a bill of particulars, and otherwise affirmed, without costs. The suit is for damage to plaintiff resulting from an allegedly defamatory article which appeared in two of defendant corporation’s publications. The items other than that which we strike relate to matters as to which plaintiff, a public official, bears the burden of proof in order to establish the prime ingredient of malice. Without the answers to these demands it will be almost impossible to know whether a case has been made out, the complaint being stated largely in generalities. Item No. 5 relates to the ad damnum clause, also stated in general terms as loss of plaintiff’s legislative committee chairmanship and injury to plaintiff’s reputation. The demand is for particularization of this rather general allegation, unnecessary because no special damage is alleged. The demand should be stricken. (See Arett Sales Corp. v Island Garden Center of Queens, 25 AD2d 546, 547.) Concur—Sullivan, J. P., Ross, Markewich and Lupiano, JJ.